          Case 3:21-cv-00176-RFB-CLB Document 10 Filed 04/21/21 Page 1 of 14




1    RENE L. VALLADARES
     Federal Public Defender
2    Nevada Bar No. 11479
     DAVID ANTHONY
3    Assistant Federal Public Defender
     Nevada Bar No. 7978
4    david_anthony@fd.org
     BRAD D. LEVENSON
5    Assistant Federal Public Defender
     California Bar No. 166073
6    brad_levenson@fd.org
     TIMOTHY R. PAYNE
7    Assistant Federal Public Defender
     Ohio Bar No. 0069329
8    tim_payne@fd.org
     411 E. Bonneville, Ste. 250
9    Las Vegas, Nevada 89101
     (702) 388-6577
10   (702) 388-5819 (Fax)

11   Attorneys for Zane M. Floyd

12
                              UNITED STATES DISTRICT COURT
13                                 DISTRICT OF NEVADA

14   ZANE M. FLOYD,
                                             Case No. 3:21-cv-00176-RFB-CLB
15               Plaintiff,
                                             MOTION FOR STAY OF
16         v.                                EXECUTION

17   CHARLES DANIELS, Director, Nevada       (DEATH PENALTY CASE)
     Department of Corrections, et al.,
18                                           EXECUTION WARRANT SOUGHT
                  Defendants.                BY THE STATE FOR THE WEEK
19                                           OF JUNE 7, 2021

20

21

22

23
     Case 3:21-cv-00176-RFB-CLB Document 10 Filed 04/21/21 Page 2 of 14




1     DATED this 21st day of April, 2021.

2                                           Respectfully submitted
                                            RENE L. VALLADARES
3                                           Federal Public Defender

4
                                            /s/ David Anthony
5                                           DAVID ANTHONY
                                            Assistant Federal Public Defender
6
                                            /s/ Brad D. Levenson
7
                                            BRAD D. LEVENSON
                                            Assistant Federal Public Defender
8

9
                                            /s/ Timothy R. Payne
                                            TIMOTHY R. PAYNE
10
                                            Assistant Federal Public Defender
11

12

13

14

15

16

17

18

19

20

21

22

23
                                       2
          Case 3:21-cv-00176-RFB-CLB Document 10 Filed 04/21/21 Page 3 of 14




1                            PLAINTIFF'S APPLICATION
                   FOR STAY OF EXECUTION AND BRIEF IN SUPPORT
2
           Plaintiff Zane Floyd respectfully applies to this Court for an Order staying
3
     his execution by lethal injection which the State of Nevada seeks to carry out during
4
     the week commencing on the 7th day of June, 2021. See Ex. 13 (state’s motion).
5
     Floyd has previously filed a Complaint challenging the constitutionality of Nevada's
6
     lethal injection execution protocol and its intent to execute him by sequentially
7
     administering midazolam, fentanyl, and cisatracurium. ECF No. 2. This three-drug
8
     lethal injection procedure is the manner of execution authorized by Nevada
9
     Department of Correction’s (NDOC’s) Execution Manual, effective June 11, 2018,
10
     which, to the best of Floyd’s knowledge, represents Nevada’s current execution
11
     protocol. Along with his Complaint, Floyd also filed a motion for preliminary
12
     injunction and temporary restraining order. ECF Nos. 5 and 6.
13
           This Application is being presented to this Court because it is necessary that
14
     Floyd’s execution be stayed to allow him the opportunity to litigate and appeal, if
15
     necessary, his constitutional claims as set forth in his Complaint. In the event the
16
     State asserts an intent to utilize a method of execution different than that set forth
17
     in the NDOC’s June 11, 2018 execution protocol, it is necessary that Floyd’s
18
     execution be stayed to allow him the opportunity to adequately review, ascertain,
19
     and litigate any claims regarding the constitutionality or lawfulness of any new
20
     proposed method, i.e. “execution protocol,” proposed by the State for killing Floyd.
21
           Floyd is aware of various reports in the media suggesting that the Nevada
22
     Department of Corrections (NDOC) does not possess the three drugs required under
23

                                                 3
          Case 3:21-cv-00176-RFB-CLB Document 10 Filed 04/21/21 Page 4 of 14




1    its June 11, 2018 execution protocol for carrying out Floyd’s execution. For this

2    reason, Floyd has also filed a Motion for Disclosure of the State of Nevada’s

3    Intended Method of Execution. ECF No. 7. As presented in that motion, if the State

4    does plan to use some other method of execution, it has yet to inform Floyd of the

5    most basic information regarding its intentions. Floyd presently has no knowledge,

6    for instance, of what the State’s new proposed method of execution would be;

7    whether, if the method is lethal injection, the new protocol calls for use of drugs

8    different than those under the current protocol; if new drugs are to be used, what

9    they are and who manufactured them; if new drugs are to be used, how they are to

10   be administered, and in what sequence and dosages; whether there is a new written

11   execution protocol for the proposed method; whether the new written execution

12   protocol, if any, has been appropriately reviewed, approved by signature, and given

13   an effective date; whether the new execution method was developed in conformance

14   with state law (e.g., whether the NDOC Director properly consulted with the State

15   of Nevada’s Chief Medical Officer in selecting the drug or combination of drugs to be

16   used in the execution, see Nev. Rev. Stat. § 176.355(2)(b); and whether the new

17   protocol provides for the basic equipment, medical staff, staff training and other

18   necessary safeguards to reasonably ensure a humane and constitutional execution

19   of Floyd.

20         Furthermore, even were the State to disclose some of this basic information

21   and identify any new drugs to be used in Floyd’s lethal injection execution, he

22   should still be entitled to a stay of execution and the opportunity to conduct

23

                                                 4
          Case 3:21-cv-00176-RFB-CLB Document 10 Filed 04/21/21 Page 5 of 14




1    discovery and present expert testimony at an evidentiary hearing to challenge the

2    change in execution protocol. See, e.g., Pavatt v. Jones, 627 F.3d 1336, 1338–40

3    (10th Cir. 2010); see also Nelson v. Campbell, 541 U.S. 637, 639 (2004) (concluding

4    that 42 U.S.C. § 1983 was “an appropriate vehicle for petitioner's Eighth

5    Amendment claim seeking a temporary stay” based on altered execution protocols

6    that could violate constitutional rights).

7    I.    LEGAL STANDARD FOR STAY OF EXECUTION

8          The same factors applicable to injunctive relief apply to a request for a stay of

9    execution. Hill v. McDonough, 547 U.S. 573, 584 (2006). Additionally, in considering

10   whether to grant a stay of execution, the Court may also consider whether an

11   inmate has delayed unnecessarily in bringing a claim. Nelson v. Campbell, 541 U.S.

12   637, 649–50 (2004). Granting a stay of execution along with a preliminary

13   injunction is proper. See Nken v. Holder, 556 U.S. 418, 428–29 (2009)

14   (distinguishing between a stay, which suspends the source of authority to act and

15   “operates upon the judicial proceeding itself,” and an injunction, which prohibits

16   persons from taking any action because it “is directed at someone, and governs that

17   party’s conduct”).

18         A.     Floyd is entitled to a stay of execution.

19         A stay is warranted when a condemned inmate seeks additional time to raise

20   and litigate his claims beyond what his scheduled execution date allows. See

21   Martiniano v. Bell, 454 F.3d 616, 616–17 (6th Cir. 2006). There are four factors this

22   Court must consider when granting a motion for stay of execution. These are: (1) the

23   likelihood Floyd will succeed on the merits; (2) the possibility of irreparable injury


                                                  5
          Case 3:21-cv-00176-RFB-CLB Document 10 Filed 04/21/21 Page 6 of 14




1    to Floyd if the stay application is not granted; (3) the possibility of injury to other

2    parties; and (4) the public interest. Bundy v. Wainwright, 808 F .2d 1410, 1421

3    (11th Cir. 1987). Moreover, where a plaintiff seeking temporary injunctive relief has

4    adequately established irreparable harm and the balance of hardships weigh in his

5    favor, the probability-of-success requirement is relaxed: “where the ‘balance of

6    hardships . . . tips sharply towards the plaintiff,’ a plaintiff need only show ‘serious

7    questions going to the merits,’ rather than likelihood of success on the merits, to

8    warrant preliminary injunctive relief.” Roman v. Wolf, 977 F.3d 935, 941 (9th Cir.

9    2020) (quoting Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th

10   Cir. 2011)); see also Villanueva-Bustillos v. Marin, 370 F. Supp. 3d 1083, 1087 (C.D.

11   Cal. 2018); Anthony v. Texaco, 803 F.2d 593 (10th Cir. 1986). These factors favor

12   entry of a stay in Floyd’s case.

13         As to the first factor, Nevada’s proposed lethal injection procedure is

14   unconstitutional under the Eighth Amendment. As set forth in detail in his

15   Complaint, the three-drug protocol proposed by Nevada is problematic on several

16   fronts. The first drug to be administered under the protocol is midazolam. There has

17   been an increasing concern in the scientific community that, in the context of

18   government-sponsored executions, midazolam not only fails to adequately

19   anesthetize a condemned inmate so as to render him insensate to pain caused by

20   administration of subsequent drugs, but also produces flash pulmonary edema

21   which in and of itself is painful as well as a burning sensation caused by the acidity

22   of the drug solution.

23

                                                  6
          Case 3:21-cv-00176-RFB-CLB Document 10 Filed 04/21/21 Page 7 of 14




1          The second drug to be administered, fentanyl, is known to lack capacity to

2    block awareness in patients even when given in high dosages, and it is highly

3    experimental as a drug used in executions. Because it does not adequately block

4    awareness, use of this drug creates a risk that Floyd could be aware of his need to

5    breathe while he is being suffocated to death, which medical experts describe as a

6    horrific, torturous experience.

7          The third and final drug to be administered, cisatracurium, is a paralytic

8    drug. Nevada is the only state with a proposed lethal injection procedure calling for

9    a paralytic agent to be the final drug administered; nor has there ever been an

10   execution in the United States in which a paralytic was used as the final, killing

11   drug. Its use in Nevada would thus be wholly experimental. Further, it is

12   recognized that delivery of a paralytic agent to an inadequately anesthetized

13   individual would undoubtedly result in an unconstitutional risk of causing severe

14   pain and suffering. See Baze v. Rees, 553 U.S. 35, 53 (2008) (“It is uncontested that,

15   failing a proper dose of sodium thiopental that would render the prisoner

16   unconscious, there is a substantial, constitutionally unacceptable risk of suffocation

17   from the administration of [paralytic agent] pancuronium bromide and pain from

18   the injection of potassium chloride.”). Indeed, the only court (state or federal) to hold

19   an evidentiary hearing and address the constitutionality of Nevada’s proposed

20   lethal injection method of execution found it to be unconstitutional under the

21

22

23

                                                  7
          Case 3:21-cv-00176-RFB-CLB Document 10 Filed 04/21/21 Page 8 of 14




1    Eighth Amendment. 1 Floyd establishes a sufficient likelihood of success on the

2    merits.

3          The second factor, irreparable injury to Floyd, also weighs heavily in favor of

4    a stay. Floyd’s execution under the present protocols is certainly irreversible. And

5    that execution, absent this Court’s intervention, will cause unconstitutional pain

6    and suffering.

7          The third factor, the possibility of injury to other parties also weighs in

8    Floyd’s favor. While the State will not be able to execute him immediately, they will

9    be able to do so once they establish a constitutional protocol. The delay will not be

10   significant and is very similar to the delays common to the process of execution as

11   capital cases are reviewed. On the other hand, the impending harm to Floyd is

12   extreme.

13         Further, the fourth factor, the public interest, is similar in this case to the

14   injury factor and both weigh in favor of a stay. Both the public and Floyd have a

15   strong interest in humane executions.

16

17

18
           1 The state court found the State’s use of a paralytic drug in the execution
19   presented an unconstitutional substantial risk of injury and an objectively
     intolerable risk of harm in violation of the Eighth Amendment and the
20   corresponding provision of the Nevada Constitution. ECF No. 4-7 at 2-18 (December
     2017 Findings of Fact, Conclusions of Law, and Order Enjoining the Nevada
21   Department of Corrections From Using a Paralytic Drug in the Execution of
     Petitioner). On appeal, the Nevada Supreme Court reversed the district court’s
22   order, but only on procedural grounds. See Nevada Dep't of Corr. v. Eighth Jud.
     Dist. Ct. in & for Cty. of Clark, 417 P.3d 1117, 2018 WL 2272873 (Nev. 2018)
23   (unpublished table disposition).

                                                 8
          Case 3:21-cv-00176-RFB-CLB Document 10 Filed 04/21/21 Page 9 of 14




1          B.     This Court is also authorized to grant a stay under the All Writs
                  Act.
2
           In addition to the Court's power to grant temporary injunctive relief, this
3
     Court is empowered to grant the requested stay of execution pursuant to 28 U. S.C.
4
     § 1651(a), the All Writs Act, which provides:
5                 The Supreme Court and all courts established by Acts of
                  Congress may issue all writs necessary or appropriate in
6                 aid of their respective jurisdictions and agreeable to the
                  usages and principles of law.
7
           The “all writs” authority of Section 1651 “extends to potential jurisdiction of a
8
     court where an appeal is not then pending but may be later perfected,” and is “not
9
     confined to the issuance of writs in aid of a jurisdiction already acquired by appeal.”
10
     Federal Trade Comm'n v. Dean Foods Co., 384 U.S. 597, 603 (1966) (citations
11
     omitted); Harris v. Nelson, 394 U.S. 286, 299–300 (1969). In Harris, the Supreme
12
     Court stated:
13
                  [T]he habeas corpus jurisdiction and the duty to exercise it
                  being present, the court may fashion appropriate modes of
14                procedure, by analogy to existing rules or otherwise in
                  conformity with judicial usage. Where their duties require
15                it, this is the inescapable obligation of the courts. Their
                  authority is expressly confirmed in the All Writs Act, 28
                  U.S.C. § 1651. This statute had served since its inclusion,
16                in substance, in the original Judiciary Act as a 'legislatively
                  approved source of procedural instruments designed to
17                achieve the rational ends of the law' .... It has been
                  recognized that the courts may rely upon this statute in
18                issuing orders appropriate to assist them in conducting
                  factual inquiries .... In Price v. Johnson this court held
                  explicitly that the purpose and function of the All Writs Act
19                is to supply the courts with the instruments needed to
                  perform their duty as prescribed by the Congress and the
20                constitution provided only that such instruments are
                  'agreeable' to the usages and principles of law, extended to
                  habeas corpus.
21
     Id. at 300 (citation omitted).
22

23

                                                  9
          Case 3:21-cv-00176-RFB-CLB Document 10 Filed 04/21/21 Page 10 of 14




1          Thus, this Court is also authorized to entertain this application and grant the

2    emergency stay request under § 1651. The Eleventh Circuit notes that § 1651

3    “authorizes [a] court to issue a stay to preserve issues for judicial review.” Messer v.

4    Kemp, 831 F.2d 946, 957 (11th Cir. 1987). That is precisely what Floyd asks this

5    Court to do. This Court will irrevocably lose its jurisdiction to consider the federal

6    claims that entitle Floyd to relief if the State is allowed to execute him before

7    federal review can occur.

8          Here, the need for a stay to preserve this Court's jurisdiction to orderly

9    review Floyd’s claims is particularly compelling. The primary basis for Floyd's

10   requests for judicial relief arose just recently when informed the State had sought

11   entry of a warrant of execution and, presumably to use a similar lethal injection

12   procedure it had sought to use in 2017 in its effort to execute Scott Dozier, which

13   procedure was declared unconstitutional by the only Nevada court to address a

14   constitutional challenge to the protocol on the merits. See n.1, supra.

15          Many other courts, including the United States Supreme Court, have used

16   the All Writs Act to grant stay relief. See Lenhard v. Wolff, 443 U.S. 1306 (1979);

17   Republican State Cent. Comm. v. Ripon Soc'y, Inc., 409 U.S. 1222 (1972). In

18   Lenhard, then Associate Justice Rehnquist, acting on behalf of the whole Court,

19   used the All Writs Act to continue a stay of execution, though he personally would

20   have voted to deny the stay if sitting as a member of the full court. 443 U.S. at 1312.

21   The Supreme Court’s All Writs Act cases recognize that:

22                [p]rocedural instruments are means for achieving the
                  rational ends of law . . . . Unless appropriately confined by
                  Congress, a federal court may avail itself of all auxiliary
23

                                                 10
         Case 3:21-cv-00176-RFB-CLB Document 10 Filed 04/21/21 Page 11 of 14




1                 writs as aids in the performance of its duties, when the use
                  of such historic aids is calculated in its sound judgment to
                  achieve the ends of justice entrusted to it.
2
     Adams v. United States ex rel. McCann, 317 U.S. 269, 273 (1942).
3
           In F.T.C. v. Dean Foods Co., 384 U.S. 597 (1966), the Supreme Court made
4
     clear that a federal court may act under the All Writs Act to preserve its future
5
     federal jurisdiction over a matter committed to it by statute. In Dean Foods, the
6
     Court enjoined a company's merger and dissolution to preserve the court's future
7
     jurisdiction under the Administrative Procedure Act, which grants the court of
8
     appeals original jurisdiction to review final orders of federal administrative
9
     agencies. Although this regulatory matter was pending before an administrative
10
     agency and no federal court action formally had been initiated, the court of appeals
11
     was nevertheless permitted under the All Writs Act to stay the dissolution of the
12
     company pending invocation of its jurisdiction under the Administrative Procedure
13
     Act. 384 U.S. at 603–05.
14
           In the case of In Re Application of President and Directors of Georgetown
15
     College, 331 F.2d 1000 (D.C. Cir. 1964), the district court issued an order under the
16
     All Writs Act permitting nonconsensual blood transfusions. Recognizing that federal
17
     jurisdiction does not depend on a comprehensive initial pleading, the Court
18
     explicitly noted and excused defects in the form of the papers filed:
19
                  Though the papers may be irregular in form [counsel had
20                appeared in chambers with a proposed order, and filed no
                  other papers], in substance they perform the office of a
21                complaint, indicating the nature of the matter in dispute,
                  the grounds of jurisdiction, and the relief sought. Defects
                  in the complaint are not fatal under the Rules, certainly
22                where the deficiency is explained by lack of time or skill or
                  the like. Even the lack of a complaint is not jurisdictional
23                and ... when there has been no timely objection, a valid


                                                11
          Case 3:21-cv-00176-RFB-CLB Document 10 Filed 04/21/21 Page 12 of 14




1                 judgment may properly be entered in such an informal
                  litigation.
2
     Id. at 1001 n.2 (citations omitted).
3
           The jurisdiction-preserving power of the All Writs Act has long been used by
4
     the federal courts to stay the executions of state prisoners. The only question the
5
     Court must address is whether the state prisoner is potentially eligible for federal
6
     relief, regardless of whether the inmate filed a formal petition or validly invoked the
7
     Court’s jurisdiction to provide final relief. See, e.g., Edwards v. New York, 350 U.S.
8
     490 (1956) (Harlan, J. in chambers) (despite "grave doubts, to say the least" as to
9
     the presence of a substantial federal question, “this being a capital case I am
10
     constrained to give petitioner a reasonable opportunity to petition for a writ of
11
     certiorari”); United States v. Shipp, 203 U.S. 563, 573 (1906) (Holmes, J.) (even had
12
     federal habeas jurisdiction been absent, federal stay of execution was proper, as was
13
     contempt prosecution arising from lynching of habeas petitioner during stay; stay
14
     was necessary for federal court to determine its own jurisdiction over action).
15
           In Adderly v. Wainwright, 58 F.R.D. 389, 401 (M.D. Fla. 1972), the district
16
     court relied on the All Writs Act to enter stays of execution of prisoners absent their
17
     filing of individual habeas petitions where other prisoners sought to file a class
18
     action on their behalf.
19
           In holding that it had authority under the All Writs Act to apply Federal
20
     Rule of Civil Procedure 23, by analogy, to a petition for a writ of habeas corpus, the
21
     court held that it had been “appropriate, and hence in aid of its habeas corpus
22

23

                                                12
           Case 3:21-cv-00176-RFB-CLB Document 10 Filed 04/21/21 Page 13 of 14




1    jurisdiction, that a writ issue allowing the petitioners to proceed in accordance with

2    the provisions of Rule 23.” 46 F.R.D. at 99.

3    II.    CONCLUSION

4           Accordingly, for all reasons provided above, Plaintiff Zane Floyd respectfully

5    requests this Court stay his scheduled execution.

6           DATED this 21st day of April, 2021.

7
                                                     Respectfully submitted
8                                                    RENE L. VALLADARES
                                                     Federal Public Defender
9

10
                                                     /s/ David Anthony
                                                     DAVID ANTHONY
                                                     Assistant Federal Public Defender
11

12                                                   /s/ Brad D. Levenson
                                                     BRAD D. LEVENSON
13                                                   Assistant Federal Public Defender
14
                                                     /s/ Timothy R. Payne
15                                                   TIMOTHY R. PAYNE
                                                     Assistant Federal Public Defender
16

17

18

19

20

21

22

23

                                                13
          Case 3:21-cv-00176-RFB-CLB Document 10 Filed 04/21/21 Page 14 of 14




1                                CERTIFICATE OF SERVICE

2          In accordance with the Rules of Civil Procedure, the undersigned hereby

3    certifies that on this 21st day of April, 2021, a true and correct copy of the foregoing

4    PLAINTIFF'S MOTION FOR STAY OF EXECUTION, was filed electronically with

5    the United States District Court. Electronic service of the foregoing document shall

6    be sent via email addresed as follows:

7    D. Randall Gilmer
     Chief Deputy Attorney General
8    Office of the Nevada Attorney General
     Public Safety Division
9    555 E. Washington Avenue, Suite 3900
     Las Vegas, NV 89101
10   Phone: 702.486.3427
     Fax: 702.486.3773
11   drgilmer@ag.nv.gov

12
                                                      /s/ Sara Jelinek
13                                                    An Employee of the Federal Public
                                                      Defenders Office, District of Nevada
14

15

16

17

18

19

20

21

22

23

                                                 14
